Per Curiam.

In the absence of allegation and proof of plans for the erection of the new structure, the landlord was not entitled to a final order for the purpose of demolishing the existing building.
Upon the termination of the written lease, the tenants became statutory tenants and the jury waiver clause of the lease was carried over into the statutory tenancy (Jamaica Investors v. Blacharsh, 193 Misc. 949).
The final order should be reversed, with $30 costs, and final order directed for tenants, with costs. The intermediate order should be affirmed.
Hofstadter, Aurelio and Tilzer, JJ., concur.
Final order reversed, etc.